' ' internal_revenue_service appeals_office department of the treasury date date number release date person to contact employee number tel fax refer reply to in re form required to be filed __ _ tax perigdcsl ended - last day to file a petition with the united_states tax_court - i uil legend a c certified mail dear - this is a final adverse determination as to your exempt status under sec_501 c of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 effective date our adverse determination was made for the following reason s a substantial part of your activities consists of providing down payment assistance to home buyers to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit from these down payment assistance transactions your receipt of a payment from the home seller corresponds to the amount of the down payment assistance provided in substantially_all of your down payment assistance ' transactions the manner in which you operate demonstrates you are operated primarily to further your insiders' business interests therefore you are operated for a substantial nonexempt purpose in addition your operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 c contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these retums within days from the date of this fetter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under code section if you decide to contest this determination under the declaratory_judgment provisions of code section a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and tejephone number are shown in the heading of this letter sincerely team manager cc tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service tege exempt_organization sec_11 commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail- return receipt requested dear ' we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies section b of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_61 c of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures publication publication report of examination sincerely marsha rameriz director exempt_organizations letter catalog number 34809f form 886a department of the treasury- internal_revenue_service ex lanation of items n arne of taxpayer org schedule no or exhibit year period ended 20xx12 20xx12 legend org organization name motto motto c0-2 c0-3 c0-4 1st 2nd 3rd 4th companies founder-1 1st founder xx date xyz state founder-2 city city 2nd founder co-l issue is org org operated exclusively for an exempt_purpose within the meaning of sec_501 of the internal_revenue_code the code facts background org org was incorporated under xyz law on november 19xx and was recognized as exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code by letter dated february 19xx issued by the district_director of internal_revenue_service in city xyz according to its by-laws org was organized to perform activities that are exclusively charitable within the meaning of sec_501 of the internal_revenue_code oro's articles of incorporation state that org would accomplish its charitable mission by providing housing to low-median income families through programs sponsored by the united_states department of housing and urban development hud hud programs allow non-profit organizations to purchase hud owned properties at a discount of up to percent in revitalization areas and up to percent in non-revitalization areas hud intended that the discounted sales_price would allow non-profit agencies to rehabilitate the properties if necessary and then to resell them to low and moderate-income homebuyers at a reduced affordable price in its application_for recognition of exemption form_1023 dated november 19xx org stated its purpose as follows homes will be purchased by the corporation from the united_states department of housing and urban development repaired then sold or leased with the option to purchase to low-median income families the corporation will clean-up credit of these people during the lease period so that they can purchase the homes any profit made from the sale of homes will go for expenses and to purchase more homes and to repair homes a portion of the lease payments will be applied to the down payment of the homes by letter dated may 20xx org requested that hud remove org from hud's list of approved non-profit organizations org no longer participates in the hud property revitalization program form 886-a rev department of the treasury- internal_revenue_service form 886a department of the treasury - internal_revenue_service ex lanation of items n arne of taxpayer org schedule no or exhibit year period ended xx12 xx12 down payment assistance transactions in xx org began a seller funded motto motto in addition to the hud property revitalization program after org requested that it be removed from the hud property revitalization program in may xx it conducted the motto as its primary activity promotional material published by org states that org as a sec_501 non-profit company is allowed under fha guidelines to gift down payments to anyone purchasing a home with a fha loan org's promotional material is available at org's website at also reference exhibit sec_1 attached under the motto org gift sec_3 percent or more of the final contract_price of the home to the buyer as a down payment and wires these funds to the closing agent hours prior to closing to participate in org's motto the seller builder must pay org a service fee consisting of a current processing fee or percent of the final sales_price whichever is less plus an amount equal to the down payment of the seller builder's home form_106 revision xx sellers builders participating home service fee agreement for the years at issue states that the processing fee is dollar_figurefor new_construction and dollar_figure for resale property exhibit attached sanitized copy the closing agent must wire this service fee the processing fee plus the down payment amount to org immediately after the closing the payment of the fee is conditioned on the successful sale of the seller's home material published by org states that it is the seller builder's responsibility to insure that the subdivision home meets fha guidelines and must be approved for an fha loan participating sellers and builders must sign the org sellers builder's participating home service agreement form_106 in addition the material states a service fee will be deducted from the seller's funds at closing and wired to org the service fee is the flat processing fee plus the gift requested and wired to the closing agent the service fee is not part of the fha allowable seller contribution to the buyer for closing and other costs the material states that the builders must use a lender that has been approved by org material published by org states that sellers and listing agents will receive the following advantages from participating in org' s motto first the seller will receive top appraised price for the property with little or no negotiations in the sales_price the property will sell faster usually within days because the pool of prospective buyers is larger since there is no money coming from the buyer this means that the seller is not saddled with additional unnecessary monthly notes to pay every time a seller pays a payment on the house that is money the seller will never get back from the sale of the property that money is form 886-a rev department of the treasury- internal_revenue_service form 886a department of the treasury - internal_revenue_service ex lanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 20xx12 gone forever after all the price of the house will not go up because the seller is making payments on the house last but not least the seller can make more bottom line money from the sale of the property by using the the material illustrates how the seller can make extra money from the sale of the property by participating in org' s motto in the following example example asking price appraised value of house is dollar_figure gift with a dollar_figureprocessing fee program transaction contract sales_price closing costs real_estate commission fhpp service fee net to seller normal real_estate org transaction dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure material published by org further states that if the house appraises for more than the asking price the seller could benefit even more by raising the price of the house to the appraised price org's promotional material directed at home builders advises them that they will benefit from participating in org's motto by getting access to a wider pool of potential buyers selling the property more quickly and obtaining a better price for the property org' s promotional material sums up the benefits from org's motto to all its participants as follows this program is a win for the seller a win for the builder and a win for the real_estate agent and a family will be able to realize the american dream of homeownership in addition org has recently begun offering free processing software to lenders and other real_estate professionals to facilitate their participation in org' s motto material published by org states that its down payment assistance is available to anyone regardless of income who qualifies for an fha loan the material states that org's goal is to make homes available to every family that would like to have one participation in the program is not limited to specific types of property or geographic areas participation in the program is not limited to first time buyers the material states the following buyer's responsibilities the buyer must qualify for an fha or a conventional loan through a certified mortgage company and loan officer and meet all fha guidelines form 886-a rev department of the treasury - internal_revenue_service form 886a department of the treasury- internal_revenue_service ex lanation of items n arne of taxpayer org schedule no or exhibit year period ended 20xx12 20xx12 the buyer must purchase a home from a seller or builder who agrees to participate in the org down payment gift program the seller must meet all requirements that make a home a participating home material published by org states the following lender's responsibilities the lender must insure that the mortgage company is an approved fha lender the lender may use org' s down payment gift program with any loan as long as the wholesaler investor allows a down payment to be paid_by a non-profit organization the lender must also insure that the required documents are faxed or processed on-line to org on a timely basis the lender must submit org' s request for down payment gift funds form_113 if not using on-line processing the lender must submit a signed org sellers buyers participation home service fee agreement form_106 the lender must fax the closing agerits wiring instructions for the wiring of gift funds if not using the on-line processing the lender must fax a memo or call org confirming that the loan has been approved and is ready to close the lender must have a gift letter signed by org this letter will be faxed to the lender by org within one hour of receipt of request material published by org also states that a participating home must be insurable and pass all fha inspection requirements a participating home must appraise for the contract_price or higher the november 20xx report from the united_states government accountability office mortgage financing- additional action needed to manage risk offha-insured loans with down payment assistance states on page of that report that fha-insured homes with seller funded non-profit assistance sold for to percent more than homes without such assistance oro's website contains some general home buying tips for buyers org also claims to offer homebuyer education workshops material published by org however expressly states that org does not require homebuyer education as a prerequisite for participating in its motto on oro's website there is posted the following statement concerning the deductibility ofthe service fees paid_by the sellers to org never has org or the internal_revenue_service recognized the org' service fee paid_by the seller to be a charitable_contribution if you have any questions on this matter please seek advice from your certified accountant or the internal_revenue_service form 886-a rev department of the treasury- internal_revenue_service form 886a name of taxpayer org marketing agreement department of the treasury- internal_revenue_service ex lanation of items schedule no or exhibit year period ended 20xx12 20xx12 org entered into an exclusive marketing agreement agreement with co-l c0-3 a c0- on january 20xx exhibit attached c0-3 is a limited_liability corporation filing as a partnership tax_return founder- is the founder and a partner in c0-3 he receives of it's profits losses and ownership of capital founder-2 founder- i 's wife is a partner in c0-3 and receive sec_5 of it's profits losses and ownership of capital together they own of c0-3 c0-3 was formed in 20xx for a singular purpose to process the motto for org org employed a marketing company controlled by its insiders to provide all of its motto marketing services the marketing company devoted of its time to the work for org the marketing agency had no other clients the only gross_receipts received by c0-3 originated from org's motto the net_income net_loss and ownership capital flowed through c0-3 to insiders founder-1 and his wife founder-2 the agreement states the following beginning immediately c0-3 agrees to provide org with all the marketing services org reasonably deems necessary for the marketing of org's programs and services such services shall include the following presenting the org programs to mortgage brokers mortgage bankers banks real_estate agents and others as directed by org educating and training all the above via seminars and work sessions and operating all conventions and show booths designated by org the agreement further states the following org shall pay to c0-3 a per loan fee per month based upon the schedule set forth herein c0-3 shall earn a fee for each loan processed by org org shall pay c0-3 on a monthly basis by the 1oth of the month following the month in which the loan is processed following is the remuneration schedule a up to loans b to loans c to loans d and up dollar_figureper loan dollar_figureper loan dollar_figureper loan dollar_figureper loan org will give c0-3 a forecast for the number of gifts expected for the coming each year if c0- meets or exceeds the forecast for that year c0-3 will receive a bonus ofdollar_figureper loan for the total of all gifts for that year if c0-3 does not reach the forecast for the year c0-3 will receive no bonus in 20xx org paid total marketing fees in the amount ofdollar_figureto c0-3 this amount included marketing fees in the amount of dollar_figure plus a dollar_figurebonus paid on each of big_number loans processed for a form 886-a rev department of the treasury- internal_revenue_service form 886a department of the treasury- internal_revenue_service ex lanation of items n arne of taxpayer org schedule no or exhibit year period ended 20xx12 20xx12 total bonus amount of dollar_figure org filed information with its protest that states that big_number closures were forecast in 20xx org paid total marketing fees in the amount ofdollar_figureto c0-3 according to information filed with org's protest to the examination_report the total number of loans processed was big_number and there were big_number closures forecast in the protest to the revenue agents report org provided additional exclusive marketing agreements dated march 20xx and january 20xx the march 20xx exclusive marketing agreement can be found at org's protest exhibit k the january 20xx exclusive marketing agreement can be found at org's protest exhibit n no mention of these exclusive marketing agreements were made during the examination of org in fact in response to information_document_request where the agent requested in order to determine the qualifications of the families individuals involved in the motto please provide the following management_contract and or other contracts for marketing fees paid to c0-4 for 20xx in org's response to this request only the exclusive marketing agreement dated january 20xx was provided org never mentioned any other exclusive marketing agreements in addition org contracted with a certified_public_accountant to perform a compilation report for its financial position at the end of various periods in org's accountants compilation report for the period december 20xx and 20xx notes to financial statements note related_party transactions it is stated effective january 20xx the organization org contracted for marketing materials and services with a company owned by the organization's org founder who remains a member of the board_of directors in org's accountants compilation report for the period december 20xx and 20xx notes to financial statements note related_party transactions it is stated effective january 20xx the organization org contracted for marketing materials and services with a company owned by the organization's org founder who remains a member of the board_of directors no mention is made of exclusive marketing agreements dated march 20xx or january 20xx the general ledger and form_990 for org for 20xx and 20xx reported activity from org's motto ie service fee the processing fee plus the down payment gift given to the buyer from the sellers down payment gifts to the buyers and the marketing fees to c0-3 as follows 20xx 20xx service fees down payment gifts net servicing fees marketing fees funds available for other expenses form 886-a rev department of the treasury- intemal revenue service form 886a department of the treasury- internal_revenue_service ex lanation of items n arne of taxpayer org schedule no or exhibit year period ended 20xx12 20xx12 org paid marketing fees to c0-3 that represented dollar_figure dollar_figure of the net servicing fees for 20xx and dollar_figure dollar_figure of the net servicing fees for 20xx beginning with october 20xx org paid a flat fee for the last three months of 20xx to c0-3 ofdollar_figureeach month the marketing agreement ended at the end of 20xx the marketing fees paid_by org to c0-3 represented of the gross revenues received by co-3 for 20xx and 20xx org december 20xx and 20xx accountants compilation report notes to financial statements number two related_party transactions states the following previously the organization org contracted for marketing materials and services with a company owned by the organization's org founder who remains a member of the board_of directors because of the external market conditions of the organization's org industry as of 20xx this contract was terminated and all marketing and related_services are now provided by the organization's org employees as of december 20xx the accounts_payable related_party balance ofdollar_figurerepresents accrued but unpaid fees the fees paid under this contract represent the costs of marketing the organization's org motto to realtors and mortgage bankers nationwide law issue failure to operate exclusively for exempt purposes sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1 c -1 c provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes sec_1 c -1 d ii provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1 50j c -1 d defines the term charitable as used in 50l c of the code as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education ld sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 of form 886-a rev department of the treasury- internal_revenue_service form 886a department of the treasury - internal_revenue_service ex lanation of items n arne of taxpayer org schedule no or exhibit year period ended 20xx12 20xx12 the code if the trade_or_business furthers an exempt_purpose and provided the organization's primary purpose does not consist of carrying on an unrelated_trade_or_business operating a trade_or_business for a substantial nonexempt purpose in easter house v united_states cl_ct affd 846_f2d_78 fed cir cert_denied 488_us_907 the court held that an organization that operated an adoption agency was not exempt as an organization described in sec_501 c of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not operate exclusively for an exempt_purpose because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiffs adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test to an organization that operated a conference center as its primary activity and derived most of its revenues from user fees because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose in reaching this conclusion the court stated that a mong the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and to the extent to which the organization receives charitable donations ld at private benefit in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals and could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 of the code because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with particular party entities and that most of the organization's graduates worked in campaigns for that party's candidates consequently the court concluded that the organization form 886-a rev department of the treasury- internal_revenue_service form 886a department of the treasury- internal_revenue_service ex lanation of items n arne of taxpayer org schedule no or exhibit year period ended 20xx12 20xx12 conducted its educational activities with the objective of benefiting one party's candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1 c - d ii of the regulations the court concluded by stating that even if the party's candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner in 71_tc_202 the court held an organization that marketed handicrafts made by disadvantaged artisans through museums and other nonprofit_organizations and shops was operated exclusively for charitable purposes within the meaning of sec_501 of the code the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from these communities of craftsmen it did not market the kinds of products produced by studio craftsmen it did not select individual craftsmen based on the needs of the purchasers the court concluded that the overall purpose of the activity was to benefit disadvantaged communities the organization's commercial activity was not an end in itself but merely the means through which the organization pursued its charitable purposes the method it used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes revrul_67_138 1967_1_cb_129 held that helping low income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged the organization described in the ruling carried on several activities directed to assisting low-income families obtain improved housing including coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discussed four examples of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 of the code situation described an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provides financial aid to eligible families who do not have the necessary down payment when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open-occupancy basis the housing was made available to members of minority groups who are unable to obtain form 886-a rev department of the treasury -internal revenue service form 886a department of the treasury - internal_revenue_service ex lanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 20xx12 adequate housing because of local discrimination the housing units are located to help reduce racial and ethnic imbalances in the community since the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 of the code situation described an organization formed to develop plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area was generally old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area it sponsored a renewal project and involved residents in the area renewal plan the organization also purchased apartment buildings that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling held that the organization is described in sec_501 of the code because its activities combated community deterioration situation described an organization formed to alleviate a shortage of housing for moderate income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the service held that the organization failed to qualify for exemption under sec_501 of the code because the organization's program did not provide relief to the poor or further any other charitable purpose within the meaning of sec_501 c and the regulations even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 to qualify for exemption by reason of being described in sec_501 the organization must demonstrate that its activities serve a public rather than a private interest within the meaning of reg sec_1 c -1 d revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low income families did not qualify for exemption under sec_501 c of the code because it gave preference to employees of business operated by the individual who also controlled the organization the service reasoned that although providing housing for low income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder's business primarily serves the private interest of the founder rather than a public interest in 765_f2d_1387 9th cir the ninth circuit held that a church that conducted its activities by mail did not qualify for exemption under sec_501 because a substantial purpose of its activities was to benefit a for-profit corporation controlled by the church's insiders the church employed an advertising agency controlled by its insiders to provide all of the printing and mailing services for the church's mass mailings the advertising agency devoted approximately two-thirds of its time to the work for the church the majority of the church's income was paid to the advertising agency although the advertising agency claimed to have clients unrelated to the church it did not advertise its services and refused to identify its other clients the ninth circuit held that the church was operated for the substantial non-exempt purpose of providing a market for the advertising agency's services and thus primarily served the interests of the advertising agency and its owners rather than a public interest f 2d pincite form 886-a rev department of the treasury- intemal revenue service form 886a department of the treasury- internal_revenue_service ex lanation of items name of taxpayer org schedule no or exhibit year period ended xx12 xx12 in kj's fund raiser v commissioner t c memo 19xx-424 19xx aff'd 19xx u s app lexis 2d cir 19xx the tax_court held that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because the primary purpose of its activity was to attract customers to its founders' private business the founders served as officers of the organization and at times also controlled the organization's board the tax_court found that the founders exercised substantial influence over the affairs of the organization the organization's business consisted of selling lucky or similar instant win lottery tickets exclusively to patrons of kj's place the lottery tickets were sold during regular business hours by the owners of the lounge and their employees the organization derived most of its funds from the lottery ticket sales the organization solicited no public donations from the proceeds of the sales of the lottery tickets the organization made grants to a variety of charitable organizations although supporting charitable organizations may be a charitable activity the tax_court nevertheless upheld the commissioner's denial of exemption to the organization on the ground that the organization's operation resulted in more than incidental private benefit to kj's place and indirectly its owners the second circuit affirmed inurement an organization serves a private rather than a public interest within the meaning of sec_1_501_c_3_-1 if any of its assets or earnings inure to the benefit of any insiders or other disqualified persons see sec_1 c -1 d l ii sec_1_501_a_-1 states that t he words 'private shareholder or individual' in sec_501 refer to persons having a personal and private interest in the activities of the organization any unjust enrichment out of gross or net_earnings may constitute inurement see 75_tc_127 excessive_compensation for services is a form of inurement for example in 203_f2d_872 5th cir payment of a full-time salary for part-time work was held to constitute inurement the provision of inurement can be direct or indirect in church of scientology f 2d pincite the organization transferred in excess of dollar_figure million to a for-profit corporation by the organization's founder and his wife the directors of the corporation were high-ranking members of the church of scientology the directors approved the founder's decision to transfer dollar_figure million from the corporation's account to the ship apollo aboard which the founder and his family lived the ninth circuit held that the funds funneled through the for-profit corporation constituted inurement to the founder and his family ld at in anclote psychiatric ctr v commissioner t c memo 19xx-273 19xx an organization's board_of directors caused the organization to sell its largest asset- a hospital- to a for-profit entity formed by the directors the tax_court determined that the purchase_price received by the form 886-a rev department of the treasury- intemal revenue service form 886a department of the treasury - internal_revenue_service ex lanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 20xx12 organization on the sale of the hospital was below market accordingly the tax_court held that the sale transaction resulted in inurement within the meaning of sec_501 although the for-profit corporation was the direct beneficiary of the below-market sale transaction the tax_court held that the transaction resulted in an advantage to the shareholders of the for-profit corporation and that this advantage constituted inurement of the organization's charitable assets to the shareholders even a small amount of inurement is fatal to exempt status in 222_fsupp_151 e d wash net profits were found to inure to private individuals where refreshments goods and services in the amount of dollar_figure representing some of gross revenues were furnished to members government's position based on the supporting documentation reviewed during this examination it is concluded that org is not operated for exempt purposes the documentation provided with respect to org indicates that the organization's primary purpose is to operate a motto that does not exclusively serve a purpose described in sec_501 charitable purposes include relief of the poor and distressed see sec_1 c - d org did not conduct its motto in a manner that establishes that its primary purpose is to address the housing needs of low-income persons see revrul_70_585 sit org's motto does not serve exclusively low-income persons instead org's program is open to anyone with no income limitations furthermore org did not review the financial health of applicants or suitability of the properties in order to ensure that the grantee will be able to afford to maintain the house over time and that the houses were habitable see revrul_67_138 1967_1_cb_129 org has not demonstrated that its motto exclusively serves any other exempt_purpose described in sec_1_501_c_3_-1 org has not shown that its program is designed to attract a mixed-income or mixed-race group of homeowners to a specifically defined geographical area that has a history of neighbor tensions or racial problems see revrul_70_585 situation sec_2 and thus org's activities do not serve the purpose of lessening neighbor tensions or eliminating prejudice and discrimination within the meaning of sec_501 org's program does not limit assistance to certain geographic areas or target those areas experiencing deterioration see revrul_70_585 situation down payment assistance is available for any property that is otherwise able to qualify for a mortgage regardless of the location of the property arranging the purchase of homes in a broadly defined metropolitan area does not combat community deterioration within the meaning of sec_501 of the code thus org's activities do not serve the purpose of combating community deterioration although org has posted a few home buying tips on its website and claims to offer homebuyer education workshops it does not require homebuyer education as a prerequisite for participation in its program moreover org's educational activities are dwarfed in size and scope by its down payment assistance activities thus org's activities do not serve an educational purpose within the meaning of sec_501 form 886-a rev department of the treasury - intemal revenue service form 886a department of the treasury- internal_revenue_service ex lanation of items n arne of taxpayer org schedule no or exhibit year period ended 20xx12 20xx12 activities was the intended outcome of only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in better business bureau u s pincite the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes even if org directed its program exclusively to low-income individuals or disadvantaged communities its total reliance on sellers for financing its motto would establish that org has been operating for the substantial purpose of benefiting private interests of the seller builders that benefited from org brokered down payment assistance transactions like the organization considered in american campaign academy supra org is structured and operated to assist the private parties who pay for its services and give it business sellers who participate in org's motto benefit from achieving access to a wider pool of buyers and from being able to get a higher prices for their homes this fact was documented in the ga0-06-24 report issued in november 20xx exhibit printed in part attached the private benefit flowing to home sellers from the down payment assistance transactions facilitated or brokered by org even in the case of transactions with low-income homebuyers is substantial real_estate professionals who participate in org' s motto from real_estate brokers to escrow companies benefit from increased sales volume and the attendant increase in their compensation the manner in which org operated its motto shows that the private benefit to the various participants in org's a mere incident of such activities org's down payment assistance procedures are designed to channel funds in a circular manner from the sellers to the buyers and back to the sellers in the form of proceeds from the sale of their homes that may have been sold at artificially inflated prices to finance its activities org relies exclusively on sellers and other real-estate related businesses that benefit from the transactions org facilitates in virtually every org brokered transaction payments from seller builders to org correspond to the amount of the down payment assistance on the seller builder's home org neither solicits nor receives funds from sources other than sellers of homes org's grant making procedures indicate that gift funds are only provided if seller has paid the service fee to org the seller's obligation to pay the service fee arises only if there is a closing on their home in this respect org is like easter house supra which provided health care to indigent pregnant women but only when a family willing to adopt a woman's child sponsored the care financially org conducted its operations in a manner that is consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve a charitable_class or the public at large facts show that org is in the business of facilitating sales of homes as its primary activity facilitating home sales is not an inherently charitable activity unlike the trade_or_business considered in aid to artisans supra org s trade_or_business is not a mere instrument of furthering charitable purposes but is an end in itself org provides services to home sellers for which it charges a market rate fee the fees are tied to the success of a specific transaction the fees are designed to make a profit and thus are not incidental to the organization's exempt_purpose virtually all of org's revenue comes from the sellers org markets and provides its services to a wide variety of individuals and entities most of these individuals and entities are not within a activities and not form 886-a rev department of the treasury- internal_revenue_service --- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - form 886a department of the treasury - internal_revenue_service ex lanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 20xx12 charitable_class oro does not solicit funds from any parties that do not have interest in its down payment transactions although oro has characterized the funds it receives from seller builders as gifts these funds are more appropriately characterized as fees received in exchange for the sale of a service these payments are not contributions which are deductible under sec_170 of the code these payments also do not qualify as gifts under sec_102 because they do not proceed from detached and disinterested generosity see 363_us_278 oro's reliance on seller financing and a lack of public support are indicative of a commercial purpose like the organization in easter house and airlie foundation the manner in which oro operated is inconsistent with the requirements of sec_501 furthermore oro structured its motto to provide a substantial private benefit to its insiders oro and c0-3 a for-profit llc wholly-owned by founder-1 had an exclusive marketing agreement whereby oro carried out its motto through c0-3 for the years at issue oro paid most of its net_revenues to c0-3 and was the source of all of c0-3's gross revenues like the organizations in 765_f2d_1387 and kj's fund raiser v commissioner supra t c memo -424 oro existed for the substantial nonexempt purpose of creating business for c0-3 thus like the organization in 765_f2d_1387 and kj's fund raiser v commissioner supra oro's operations resulted in a substantial private benefit to oro's insiders c0-3 and its owner founder-1 oro's operations also resulted in inurement of its charitable assets to its insiders including its founder founder-1 the government takes the position that the fees from oro to c0-3 constituting of oro's net_revenues in 20xx and of oro's net revenue in 20xx were excessive payment of excessive_compensation is a form of inurement see 203_f2d_872 5th cir accordingly oro's marketing contract with c0-3 resulted in inurement of oro's charitable assets to c0-3 furthermore where a party to a transaction giving rise to inurement is a for-profit entity in which the organization's insiders are shareholders or members the advantage accruing to such shareholders or members from the transaction constitutes inurement see anclote psychiatric ctr v commissioner t c memo -273 accordingly oro's marketing contract with c0-3 resulted in inurement of oro's charitable assets to founder-1 as the sole member of c0-3 accordingly it is determined that oro is not operated exclusively for an exempt_purpose and is not described in sec_501 if the internal_revenue_code taxpayers position oro's position with respect to the issues facts applicable law and government's position as discussed in this report is shown in the attached bound audit examination appeals request oro disagrees with the agents examination findings and has requested its right to appeals reference protest at exhibit conclusion form 886-a rev department of the treasury- internal_revenue_service form 886a i n arne of taxpayer org department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended xx12 xx12 in 19xx org began its motto on may 20xx org wrote a letter to hud requesting its removal from the hud's list of approved non-profit organizations org's motto was not identified in its application_for recognition of exemption form_1023 filed with the internal_revenue_service on november 19xx facts show that org is in the business of facilitating sales of homes as its primary activity facilitating home sales is not an inherently charitable activity therefore org has not operated exclusively for an exempt_purpose within the meaning of sec_501 accordingly org is not described in sec_501 of the code revocation of the exempt status of org is proposed back to 19xx the year in which org started its motto in the protest org provides information that there were three exclusive marketing agreements that were negotiated and approved between org and the c0-4 this fact does nothing to disqualify the conclusion that there was private benefit to the disqualified_person the founder of org and also to private persons the home sellers form 886-a rev department of the treasury- internal_revenue_service
